         Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 HANS MATHISEN, Derivatively on Behalf       Civil Action No. 2:18-cv-05482-CMR
 of TREVENA, INC.,

                        Plaintiff,

 v.

 MAXINE GOWEN, CARRIE L.
 BOURDOW, JONATHAN VIOLIN, LEON
 O. MOULDER, MICHAEL R.
 DOUGHERTY, BARBARA YANNI, JULIE
 H. MCHUGH, JAKE R. NUNN, ANNE M.
 PHILLIPS, ROBERTO CUCA, DAVID
 SOERGEL, AND ADAM M. KOPPEL,

                        Defendants,

 and

 TREVENA, INC., a Delaware Corporation,

                        Nominal Defendant.

[Caption continued on next page]
         Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 2 of 8




 TROY KROTZ, Derivatively on Behalf of       Civil Action No. 2:19-cv-04399-CMR
 Nominal Defendant TREVENA, INC.,

                      Plaintiff,

        v.

 DAVID SOERGEL, LEON O. MOULDER,
 JR., CARRIE L. BOURDOW, MICHAEL R.
 DOUGHERTY, ANNE M. PHILLIPS,
 MAXINE GOWEN, JAKE R. NUNN, JULIE
 H. MCHUGH, BARBARA YANNI, and
 ADAM M. KOPPEL,

                      Defendants,

 and

 TREVENA HOLDINGS, INC.,

                      Nominal Defendant


 LISA MCKERNAN, Derivatively on Behalf       Civil Action No. 2:19-cv-05314-CMR
 of Trevena, Inc.,

                        Plaintiff,

 v.

 MAXINE GOWEN, DAVID SOERGEL,
 CARRIE L. BOURDOW, LEON O.
 MOULDER, JR., MICHAEL R.
 DOUGHERTY, JULIE H. MCHUGH, JAKE
 R. NUNN, ANNE M. PHILLIPS, BARBARA
 YANNI, ADAM M. KOPPEL,

                        Defendants,

 and

 Trevena, Inc., a Delaware Corporation,

                        Nominal Defendant.

[Caption continued on next page]
           Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 3 of 8




 BRAD HINES, derivatively on behalf of             Civil Action No. 2:20-cv-04673-CMR
 TREVENA, INC.,

     Plaintiff,

     vs.

 MAXINE GOWEN, ROBERTO CUCA,
 DAVID SOERGEL, CARRIE BOURDOW,
 MICHAEL R. DOUGHERTY, ADAM M.
 KOPPEL, JULIE H. MCHUGH, LEON O.
 MOULDER, JR., JAKE R. NUNN, ANNE M.
 PHILLIPS, and BARBARA YANNI,

     Defendants,

     and

 TREVENA, INC.,

     Nominal Defendant.



                              PRELIMINARY APPROVAL ORDER

       WHEREAS, there are derivative actions pending before this Court captioned Mathisen v.

Gowen, et al., No. 2:18-cv-05482-CMR; Krotz v. Soergel, et al., No. 2:19-cv-04399-CMR;

McKernan v. Gowen, et al., No. 2:19-cv-05314-CMR; and Hines v. Gowen, et al., No. 2:20-cv-

04673-CMR; as well as a related consolidated derivative action pending in the U.S. District Court

for the District of Delaware captioned In re Trevena, Inc. Derivative Litigation, No. 1:19-cv-

00239-MN (comprised of Wolfrey v. Gowen, et al., No. 1:19-cv-00239-MN (D. Del.), and

Matthews, et al. v. Gowen, et al., No. 1:19-cv-00363-MN (D. Del.)) (collectively, the “Derivative

Actions”);

       WHEREAS, the parties having made application, pursuant to Federal Rule of Civil

Procedure 23.1(c), for an order approving the Settlement of the Derivative Actions, in accordance

with a Stipulation and Agreement of Settlement, dated May 21, 2021 (the “Stipulation” or

“Settlement”), which, together with the Exhibits annexed thereto, sets forth the terms and

                                               1
Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 4 of 8
               Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 5 of 8




entitled thereto. All costs associated with providing the Notice as set forth herein shall be paid as

set forth in the Stipulation.

          4.      Within ten (10) business days after the entry of this Order, Trevena shall cause:

(a) the Long-Form Notice to be filed with the U.S. Securities and Exchange Commission on Form

8-K, which shall include as attachments the Long-Form Notice itself and the Stipulation with its

Exhibits and (b) the publication of the Summary Notice in Investor’s Business Daily. Within

10 (ten) business days after entry of this Order, Plaintiffs’ Counsel will post the Long-Form Notice

and the Stipulation with its Exhibits on the websites of Gainey McKenna & Egleston and The

Rosen Law Firm, P.A., until such time as the Judgment becomes Final. Prior to the Settlement

Hearing, Defendants’ Counsel and Plaintiffs’ Counsel publishing notice on their websites shall file

with the Court an appropriate affidavit or declaration with respect to the filing and posting of the

Notice.

          5.      All Current Trevena Stockholders shall be subject to and bound by the provisions

of the Stipulation, the releases contained therein, and by all orders, determinations, and judgments,

including the Judgment, in the Derivative Actions concerning the Settlement, whether favorable

or unfavorable to the Current Trevena Stockholders or Trevena.

          6.      Any Current Trevena Stockholder may enter an appearance in the Derivative

Actions pending before this Court, at his/her/its own expense, individually or through counsel of

his/her/its own choice. If an appearance is not entered, such stockholder(s) will be represented by

Plaintiffs’ Counsel.

          7.      Any Current Trevena Stockholder may appear and show cause, if he, she, or it has

any, as to why the Settlement of the Derivative Actions should or should not be approved as fair,

reasonable, and adequate or as to why a judgment should or should not be entered thereon;



                                                  3
              Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 6 of 8




provided, however, that no Current Trevena Stockholder or any other Person shall be heard or

entitled to contest such matters, unless that Person has filed said objections, papers, and briefs with

the Clerk of the United States District Court for the Eastern District of Pennsylvania, at least

fourteen (14) calendar days prior to the Settlement Hearing. Any Current Trevena Stockholder

who does not make his, her, or its objection in the manner provided shall be deemed to have waived

such objection and shall forever be foreclosed from making any objection to the fairness,

reasonableness, or adequacy of the Settlement as set forth in the Stipulation, unless otherwise

ordered by the Court, but shall be bound by the Judgment to be entered and the releases to be

given.

         8.      All opening briefs and supporting documents in support of the Settlement and the

Fee and Expense Amount shall be filed and served at least twenty-one (21) calendar days prior to

the Settlement Hearing. Any replies to any objections shall be filed and served at least seven (7)

calendar days prior to the Settlement Hearing.

         9.      Neither the Stipulation nor the Settlement contained therein, nor any act performed

or document executed pursuant to or in furtherance of the Stipulation or the Settlement: (a) is or

may be deemed to be, or may be offered, attempted to be offered, or may be used in any way as a

concession, admission, or evidence of the validity of any Released Claims, any allegation made in

the Derivative Actions, or of any fault, wrongdoing, or liability of the Released Persons or Trevena;

or (b) is or may be deemed to be or may be used as a presumption, admission, or evidence of, any

liability, fault, or omission of any of the Released Persons in any civil, criminal, administrative, or

other proceeding in any court, administrative agency, tribunal, or other forum. Neither the

Stipulation nor the Settlement, nor any act performed or document executed pursuant to or in

furtherance of the Stipulation or the Settlement, shall be admissible in any proceeding for any



                                                  4
          Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 7 of 8




purpose except to enforce the terms of the Settlement, and except that the Released Persons may

file or use the Stipulation and/or the Judgment in any action that may be brought against them in

order to support a defense or counterclaim based on principles of res judicata, collateral estoppel,

full faith and credit, release, good faith settlement, standing, judgment bar or reduction, or any

other theory of claim preclusion or issue preclusion or similar defense or counterclaim.

       10.     The Court may approve the Settlement, with such modifications as may be agreed

to by the Settling Parties, if appropriate, without further notice to Current Trevena Stockholders.

The Court further reserves the right to enter the Judgment, inter alia, dismissing the Derivative

Actions with prejudice as provided for by the Stipulation at or after the Settlement Hearing and

without further notice.

       11.     The Court retains jurisdiction over all proceedings arising out of or related to the

Stipulation and/or the Settlement.

       12.     If the Stipulation and the Settlement set forth therein is not approved or

consummated for any reason whatsoever, this Order shall be rendered null and void shall be

vacated, nunc pro tunc, and the Stipulation and Settlement and all proceedings had in connection

therewith shall be without prejudice to the rights of the Settling Parties status quo ante.

       13.     Without further order of the Court, the Settling Parties may agree to reasonable

extensions of time to carry out any of the provisions of this Order or the Stipulation.

       14.     The Court may adjourn the Settlement Hearing without further notice to Current

Trevena Stockholders. The Court may decide to conduct the Settlement Hearing telephonically or

via videoconference without further notice to Current Trevena Stockholders. Any Current Trevena

Stockholder (or his, her or its counsel) who wishes to appear at the Settlement Hearing should




                                                  5
Case 2:19-cv-04399-CMR Document 5 Filed 05/27/21 Page 8 of 8
